                                   UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF TENNESSEE
                                        KNOXVILLE DIVISION

UNITED STATES OF AMERICA                                  )
                                                          )
v.                                                        )          No.: 3:18-CR-136
                                                          )          REEVES/POPLIN
BRADLEY PAYTON HEFNER                                     )
                                                          )
                     Defendant.                           )

                                       MEMORANDUM and ORDER

              Defendant, Bradley Hefner, objects to Magistrate Judge Poplin’s Report and Recommen-

dation [D. 59], which recommends that Mr. Hefner’s motions to dismiss the Indictment [D. 30]

and the Superseding Indictment [D. 48] be denied. For the following reasons, Mr. Hefner’s objec-

tions [D. 61] is overruled, the Report and Recommendation is accepted in whole, and the motions

to dismiss the Indictment and Superseding Indictment are both denied.

         I.      BACKGROUND

              Mr. Hefner was indicted on August 21, 2018, for one count of being a felon in possession

of a firearm, in violation of 18 U.S.C. § 922(g)(1) [D. 3]. On December 21, 2018, Mr. Hefner filed

a motion to dismiss the Indictment for failure to state an offense [D. 30]. Judge Poplin held a

hearing regarding this motion (and a separate motion to suppress1) on January 18, 2019 [D. 37].

              A superseding indictment was later filed on February 20, 2019, again charging Mr. Hefner

on one count under § 922(g)(1), and on another count, for willfully receiving a firearm while under

indictment for a felony, in violation of 18 U.S.C. § 922(n) [D. 41]. (Both charges relate to the same

firearm.) After the Superseding Indictment was filed, Mr. Hefner filed another motion to dismiss




1
    The motion to suppress has been denied [D. 58].
                                                      1
that indictment, arguing the Government’s decision to bring an additional charge was vindictive,

in violation of his Fifth Amendment right to due process [D. 48].

           Judge Poplin filed a Report and Recommendation, recommending that both motions to

dismiss the indictment be denied [D. 59]. Mr. Hefner raised his objection in a timely manner, and

the issue is now ripe for decision. Both motions are addressed in this Order; the standard of review

for each is de novo. 28 U.S.C. § 636(b)(1)(B); FED. R. CRIM. P. 59(b)(2).

     II.      MOTION TO DISMISS: FAILURE TO STATE OFFENSE

           The original Indictment charged Mr. Hefner on one count, for knowingly possessing a fire-

arm, in interstate commerce, “having previously been convicted in a court of a crime punishable

by a term of imprisonment exceeding one year” [D. 3].2 He admits a prior conviction, but argues

that he cannot be charged under Count One, because he had his rights restored after serving his

sentence for the prior conviction.

                  a. Relevant Facts

           Mr. Hefner3 pled guilty in Minnehaha County, South Dakota on November 24, 2008, to

one count of second degree burglary [D. 30-2]. He was sentenced to eight years in prison, but the

sentence was suspended, provided that he comply with certain conditions [Id.]. Approximately one

year later, he violated those conditions; the court revoked his suspended sentence, and Mr. Hefner

went to prison [D. 30-3]. He completed his sentence, and was released on June 7, 2016 [D. 30-4].

Upon discharge, he was “restored to the full rights of citizenship subject to the provisions of SDCL

[S.D. CODIFIED LAWS] 22-14-15 and SDCL 22-14-15.1” [Id.].



2
 The Superseding Indictment [D. 41], brings this same charge.
3
  Mr. Hefner previously went by the name “Bradley Payton Sayne,” and that is how he appears in all the relevant
South Dakota documents. The Court and the parties understand that Mr. Sayne and Mr. Hefner are the same person,
so for ease of reading, the Court will refer to him as Mr. Hefner throughout.
                                                      2
         Mr. Hefner eventually came to Tennessee. On July 8, 2018, an officer with the Sevier

County Sheriff’s Department recovered a loaded Taurus 9 millimeter pistol from Mr. Hefner’s

vehicle. At the scene, the officer ran a felony check, which revealed the prior South Dakota con-

viction [see D. 58, pp. 3-4]. As a result, he was indicted on August 21, 2018, on one count for

violating 18 U.S.C. § 922(g)(1) [D. 3].

                  b. Applicable Law

         Mr. Hefner challenges the sufficiency of this indictment. Section 922(g)(1) makes it un-

lawful for any person, “who has been convicted in any court of a crime punishable by imprison-

ment for a term exceeding one year,” to ship, transport, possess, or receive a firearm. A “crime

punishable by imprisonment for a term exceeding one year” does not include a conviction which

has been expunged, set aside, pardoned, or for which the person has had their civil rights restored,

unless the pardon, expungement, or restoration “expressly provides that the person may not ship,

transport, possess, or receive firearms.” 18 U.S.C. § 921(a)(20). This final provision is known as

the “unless clause.” Mr. Hefner’s argument is simple: Count One should be dismissed because he

had his rights restored, and since his Certificate of Discharge does not “expressly provide” that he

may not possess4 a firearm, his restoration is not excepted by the unless clause.

                            i. Case Law

         The Sixth Circuit first interpreted this clause in U.S. v. Cassidy, 899 F.2d 543 (1990). The

defendant had been convicted in Ohio for trafficking marijuana, a crime punishable by a prison

term greater than one year. Id. at 544. When he was released from prison, the defendant received

a “Restoration to Civil Rights” certificate, which restored “the rights and privileges forfeited by



4
  The statute applies to anyone who ships, transports, possesses, or receives a firearm. But the Indictment only alleges
that Mr. Hefner possessed the firearm [D. 3; D. 41].
                                                           3
his conviction; namely the right to serve on juries and to hold office of honor, trust, or profit.” Id.

The Government later charged him in federal court under § 922(g)(1), with the prior marijuana

conviction serving as the predicate felony. Since the defendant’s Restoration Certificate was silent

concerning firearms, the district court found there was no express limitation on the defendant’s

firearm privileges as defined by § 921(a)(20). Id. at 545 n. 5. Accordingly, it held the § 922(g)(1)

charge should be dismissed. Id.

        To reach this conclusion, the district court rejected the argument that an independent Ohio

statute, which restricted firearm privileges for convicted felons, was an “express limitation” within

the meaning of § 921(a)(20). Id. The Sixth Circuit reversed, holding that the “unless clause” can

be triggered even if the express restriction on firearms privileges is contained outside the statutory

provision or certificate that confers the restoration of rights. Id. at 545 n. 5, 550, n. 15.

        A few years later, the Supreme Court took up § 921(a)(20) in Caron v. U.S., 524 U.S. 308

(1998). Federal agents had seized rifles and shotguns at the defendant’s home, and because he had

prior felonies, he was charged on four counts under § 922(g)(1). The district court initially en-

hanced his sentence under 18 U.S.C. § 924(e)(1), because he was at least a three-time “violent

felon”—that is, he had at least three prior convictions for crimes “punishable by imprisonment for

a term exceeding one year” under § 922(g)(1). Id. at 311.

        Three of these prior convictions were in Massachusetts (there was another in California)

Id. at 310-11. Under Massachusetts law, the defendant could not possess handguns as a convicted

felon, but he could possess rifles and shotguns; the Indictment only charged him with possessing

the latter. Id. at 311. The defendant argued the enhancement should not apply because he had his

rights restored with respect to his right to possess rifles and shotguns. Id.



                                                   4
       The district court first ruled against the defendant because it held that his rights had not

been restored in Massachusetts. Id. After the First Circuit reversed this decision (finding his rights

had in fact been restored), the district court ruled in the defendant’s favor on remand, because the

handgun restriction did not apply to the defendant, who had rifles and shotguns in his possession

that he was permitted to possess under state law. Id. at 311-12. The First Circuit then reversed, and

the case went to the Supreme Court. Id.

       A six justice majority ruled in the Government’s favor, adopting what it called an “all-or-

nothing” interpretation of the “unless clause.” Under this approach, if the State forbids any type of

firearm, the “unless clause” is triggered, regardless of whether the defendant in a given case is

prohibited from shipping, transporting, possessing, or receiving the particular firearm at issue. Id.

at 314-15. The Court acknowledged this approach “creates incongruities,” but found that adopting

the defendant’s position would contradict a “likely, and rational, congressional policy.” Id. at 315.

       The Sixth Circuit later applied this holding to a related federal statute in U.S. v. Sanford,

707 F.3d 594 (6th Cir. 2012). The defendant had two prior domestic assault convictions in Mich-

igan, and was later discovered in possession of multiple firearms. Id. at 595. Because of the prior

domestic assault convictions, a federal grand jury indicted the defendant under 18 U.S.C. §

922(g)(9), which makes it unlawful for anyone who has been convicted in any court of a “misde-

meanor crime of domestic violence” to ship, transport, possess, or receive a firearm.

       Just as § 921(a)(20) defines a “crime punishable by imprisonment for a term exceeding one

year,” § 921(a)(33)(B)(ii) provides that a person shall not be considered to have been convicted of

a “misdemeanor crime of domestic violence” if they have had their civil rights restored from the

prior conviction, unless the restoration of civil rights “expressly provides that the person may not

ship, transport, possess, or receive firearms.” The defendant in Sanford had his rights restored, but

                                                  5
under Michigan law, his prior domestic assault convictions made him ineligible for a concealed

weapons permit. Sanford, 707 F.3d at 596. The Government argued the defendant’s ineligibility

for a permit restricted his ability to “transport” a firearm, thereby triggering the domestic violence

equivalent of the “unless clause.” Id.

       The Sixth Circuit agreed with the Government, saying it was “compell[ed]” to reach this

conclusion based on the holding in Caron. Id. There were two relevant distinctions between the

Massachusetts law in Caron and the Michigan law in Sanford, but the court found neither distinc-

tion was material. Id. at 597. Ultimately, because the defendant “did not have the same freedom to

transport his firearm as a Michigan citizen without a domestic assault record,” his prior domestic

assault convictions were considered predicate offenses for a charge under § 922(g)(9). Id.

       Accordingly, in this case, if Mr. Hefner does not have the same freedom to “ship, transport,

possess, or receive” a firearm as a South Dakota citizen without a prior felony, then his prior South

Dakota conviction may serve as the predicate offense for a charge under § 922(g)(1).

                       ii. South Dakota Firearms Restrictions

       As mentioned above, the Certificate of Discharge provided that Mr. Hefner was “restored

to the full rights of citizenship” upon his release, subject to the provisions of two South Dakota

statutes, S.D. CODIFIED LAWS §§ 22-14-15 and 22-14-15.1 [D. 30-4]. The first statute makes it

illegal for anyone convicted of a “crime of violence” or certain enumerated drug felonies to possess

or have control of a firearm, while the second statute provides that the firearm restrictions only

apply for five years in certain cases. See id. The Government concedes these statutes do not apply

to Mr. Hefner’s prior burglary conviction [D. 34, p. 2].

       Elsewhere, South Dakota law provides that a permit to carry a concealed pistol shall be

issued within five days of application, if the applicant “has never...been convicted of a felony[.]”

                                                  6
S.D. CODIFIED LAWS § 23-7-7.1(2). The applicant may appeal the denial of an application, but the

statute contains no time limitation or exception that would otherwise allow a convicted felon to

obtain a concealed carry permit at a later date.

               c. Application

       Prior decisions have already solved most of this statutory puzzle, and this Court simply has

to snap the final few pieces into place.

       First, the Certificate of Discharge does indicate Mr. Hefner is restored to his full rights of

citizenship, subject only to two South Dakota laws (which do not apply to him). But Cassidy in-

structs the Court to view the whole of state law, and not just the Certificate, when deciding if a

defendant’s rights have been restored under § 921(a)(20).

       Second, because of his felony, Mr. Hefner is not eligible for a concealed carry permit under

South Dakota law. Under Caron, the mere fact that state law prohibited him from obtaining a

concealed carry permit could trigger the “unless clause,” regardless of whether Mr. Hefner actually

needed a concealed carry permit to at the time he (allegedly) possessed the firearm in this case.

Sanford applies Caron and holds that a law prohibiting someone with a prior domestic violence

conviction from obtaining a concealed carry permit will trigger the “unless clause” in an identically

worded statute, § 921(a)(33)(B)(ii).

       Caron and Sanford compel this Court to hold that a South Dakota law prohibiting previ-

ously convicted felons from obtaining a concealed carry permit triggers the “unless clause” of §

921(a)(20). Thus, the Government may charge Mr. Hefner for violating § 922(g)(1), because he

has been convicted of a “crime punishable by imprisonment for a term exceeding one year,” as

that phrase is interpreted in precedential opinions. Judge Poplin’s recommendation is hereby

adopted on this issue, and Mr. Hefner’s first motion to dismiss the indictment is denied.

                                                   7
    III.   MOTION TO DISMISS: VINDICTIVE PROSECUTION

       Six months after the original Indictment was filed, a grand jury returned a Superseding

Indictment against Mr. Hefner [D. 41]. Count One of the original Indictment and the Superseding

Indictment is the same. The later Indictment simply adds a new charge in Count Two, alleging that

Mr. Hefner willfully received a firearm while under indictment for a felony, in violation of 18

U.S.C. § 922(n). Mr. Hefner argues the Superseding Indictment should be dismissed, because it

was brought “vindictively” in response to his first motion to dismiss.

               a. Relevant Facts

       Only a few months after his release from prison in South Dakota, Mr. Hefner was indicted

on November 21, 2016, by a Sevier County, Tennessee grand jury, for aggravated domestic assault

and unlawful possession of a weapon [D. 51-1]. He was granted bail subject to certain conditions,

including one that prohibited him from using or possessing a firearm [D. 51-2].

       We now know that when the firearm was seized and the federal grand jury indicted Mr.

Hefner in the summer of 2018, he was under indictment for aggravated assault in Sevier County.

The Government would have known Mr. Hefner had been charged for these crimes by September

20, 2018, when it was mentioned in the Pretrial Services Report, but it would not have known if

the charges were still pending, because the disposition of the case was “unknown” [PSR, p. 6].

       On October 11, the Government provided Mr. Hefner with discovery materials, including

an ATF firearms trace summary completed on August 28, 2018 [D. 51-5, -6]. The trace summary

shows that Karen Sayne (Mr. Hefner’s mother) purchased the pistol from a gun shop in Sevierville,



                                                8
TN on March 1, 2018 [D. 51-5]. On December 12, Mr. Hefner filed a motion for pretrial release,

and a hearing was held on this motion one week later [D. 27, 28].

       At the hearing, the Government presented one witness, Matthew Smith, an ATF Task Force

Officer with the Sevier County Sheriff’s Department. On direct examination, the prosecution asked

Mr. Smith the following:

         Q: [T]o your knowledge, Mr. Hefner is also pending a [sic] number of charges in state court;
         correct?
         A: Yes.
         Q: And do you—offhand, do you know what those charges are?
         A: I know that he has at least one other weapons violation charge pending in state court. I believe
         there is some domestics. That’s what he was originally picked up on out of Knox County.

         [D. 56, p. 12 (emphasis added)].

       In closing, the Government said:

         And then we have a number of offenses that are unknown in the Pretrial Services Report, but
         certainly, even in 2018 when the defendant was supposed to be in court in various—in both Sevier
         County and Blount County, he failed to appear.

         [Id., p. 26 (emphasis added)].

       The defense presented Mr. Hefner’s mother, who was willing to serve as a third-party cus-

todian. In direct examination, she said the following:

         Q: Now, are there any firearms in your house?
         A: No.
         Q: Are there any kind of illegal narcotics or anything—
         A: No.
         Q: --any kind of drugs in your house?
         A: No.
         Q: Okay. Now, the car that Mr. Hefner was picked up in, was that your car?
         A: Yes, it was.
         Q: Okay. And there was a firearm found in that car; correct?
         A: Yes, there was.
         Q: Okay. Was that your firearm?
         A: Yes, it was.
         Q: Okay. And when Mr. Hefner took the car, did he know that firearm was in the car?
         A: No, he did not.
         Q: Okay.
         A: It was my intent to sell it.

         [Id., pp. 19-20].



                                                        9
       On December 21, two days after the hearing, the Government provided supplemental dis-

covery to Mr. Hefner’s counsel, enclosing a CD containing a jail call recording from August 4,

2018, between Mr. Hefner and his mother [D. 51-7]. The phone call directly contradicted Ms.

Sayne’s testimony at the detention hearing, indicating that Mr. Hefner in fact owned the car and

the firearm found within [see D. 51-8].

       Also on December 21, Judge Poplin ordered Mr. Hefner detained [D. 31]. In weighing the

required statutory factors for detention, Judge Poplin explained that the probation office had per-

formed additional research after the hearing and obtained a live “Order Granting Bail for Domestic

Abuse” in Sevier County. This research confirmed that the bail order arose from the charges in the

two-count indictment for aggravated assault and unlawful possession of a weapon in Sevier County

[D. 31-1]. And importantly for this motion, the research cleared up the ambiguity regarding

whether these charges were still pending [Id.].

       Mr. Hefner appealed the Detention Order to the District Court [D. 33]. The Court denied

his appeal, leaving the Detention Order in effect [D. 40]. In his appeal, Mr. Hefner argued that his

Sevier County bail order, issued after the indictment for aggravated assault [D. 51-2], was no

longer active. The Court agreed with Judge Poplin and found that it was active, and that the indict-

ment was still pending [see D. 40, pp. 12-13].

       Seven days after this Court entered its order denying Mr. Hefner’s detention appeal, the

Government filed its Superseding Indictment [D. 41]. The Superseding Indictment charged two

counts: the first was the same § 922(g)(1) charge, and the second charged a violation of § 922(n),

alleging that Mr. Hefner willfully received a firearm that that has been shipped and transported in

interstate commerce while under indictment for a crime punishable by imprisonment for a term

exceeding one year (to wit, aggravated assault) [Id.].

                                                  10
        Mr. Hefner argues the Superseding Indictment should be dismissed because it was brought

vindictively, in retaliation for his first motion to dismiss the indictment. The Government contends

it acted appropriately in bringing the later § 922(n) charge, because its case for bringing this charge

only “crystallized” in the course of litigating Mr. Hefner’s motion for pretrial release.

                b. Applicable Law

        Prosecutors have broad discretion in deciding whom to prosecute and what charges to

bring, but the Fifth Amendment’s due process clause keeps them from acting with unfettered dis-

cretion. U.S. v. LaDeau, 734 F.3d 561, 566 (6th Cir. 2013). Under this constitutional standard, a

defendant may have her case dismissed if she can show the prosecution acted “vindictively.” To

grant a motion to dismiss for vindictive prosecution, a court must find i) the defendant exercised a

protected right; ii) there was a prosecutorial “stake” in the exercise of that right; iii) the prosecutor

acted unreasonably; and iv) the prosecutor intended to punish the defendant for exercising the

protected right. U.S. v. Suarez, 263 F.3d 468, 479 (6th Cir. 2001).

        A defendant may prove vindictiveness in one of two ways. One approach is to demonstrate

“actual vindictiveness,” where objective evidence shows the prosecutor intended to punish the

defendant for exercising her legal rights. U.S. v. Young, 847 F.3d 328, 361 (6th Cir. 2017) (cleaned

up). Objective evidence is difficult to unearth, and it is “exceedingly difficult” to make this case.

Bragan v. Poindexter, 249 F.3d 476, 481 (6th Cir. 2001) (citation omitted).

        In recognition of this burden, the defendant may also succeed on her claim if she can prove

a “realistic likelihood of vindictiveness.” Id. Assuming the defendant has exercised a protected

right (element one), she must provide sufficient evidence showing the prosecutor had a stake in

the exercise of the right (element two) and that the prosecutor’s conduct was unreasonable (ele-

ment three). Id.; U.S. v. Dupree, 323 F.3d 480, 489 (6th Cir. 2003). If the defendant makes it this

                                                   11
far, the court will adopt a presumption that the prosecutor intended to punish the defendant (ele-

ment four), which the prosecutor then has the burden of disproving. Bragan, 249 F.3d at 482.

               c. Application

       The Government concedes that Mr. Hefner has cleared step one—the exercise of a pro-

tected right—in bringing his first motion to dismiss the indictment [D. 51, p. 9]. The remaining

three factors will be analyzed in order.

                        i. Prosecutorial Stake

       The test for finding whether there is a prosecutorial stake in the exercise of the right will

vary depending on the stage of the proceedings. When the claim for prosecutorial vindictiveness

arises from the prosecution’s response to a pretrial motion—as it does here—courts have declined

to adopt a per se rule to determine if the requisite “stake” has arisen. LaDeau, 734 F.3d at 567

(citing U.S. v. Meyer, 810 F.2d 1242, 1246 (D.C. Cir. 1987)).

       Instead, the “stake” is evaluated by looking to the burden the pretrial motion places on the

prosecution. See U.S. v. Rosse, 716 F. App’x 453, 462 (6th Cir. 2017). For example, if the motion

would require the government to “do over what it thought it had already done correctly,” or to

increase its expenditures of prosecutorial resources, it would have a sufficient stake in the assertion

of the right. Id. (citations omitted). Generally, a sufficient prosecutorial stake will not arise in the

pretrial context, but “each situation will necessarily turn on its own facts.” LaDeau, 734 F.3d at

567 (quoting U.S. v. Andrews, 633 F.2d 449, 454 (6th Cir. 1980)).

       The Government contends the Suarez decision—where the Sixth Circuit found no prose-

cutorial stake—applies to the filing of pretrial motions “identical” to the ones in this case [D. 51,

p. 9]. See Suarez, 263 F.3d at 479-80. This is incorrect: In Suarez, the superseding indictment,

which formed the basis of the vindictive prosecution claim, was filed when the defendant was only

                                                  12
planning to file pretrial motions to suppress evidence and dismiss his indictment. Id. at 479. Here,

the Superseding Indictment was filed after Mr. Hefner filed his motion to dismiss [D. 30, 41].

       In LaDeau, another principal Sixth Circuit decision, the court found a prosecutorial stake

when the superseding indictment was filed after the defendant’s motion to suppress was granted.

LaDeau, 734 F.3d at 568-69 (“[The defendant’s exercise of his rights] did not inflict merely ‘some’

incidental burden on the government’s ability to prove its case; it inflicted a mortal blow”).

       In Suarez, there was no prosecutorial stake when the motion to dismiss had not been filed.

In LaDeau, there was a prosecutorial stake when the motion to dismiss had been decided upon. No

Sixth Circuit decision provides a clear road map here, where the motion to dismiss is pending. But

a case from the Ninth Circuit, U.S. v. Garza-Juarez, might solve this Goldilocks conundrum. 992

F.2d 896 (9th Cir. 1993); see U.S. v Matish, No. 4:16-CR-16, 2016 WL 3143829 at *3 (E.D. Va.,

June 2, 2016) (“[Garza-Juarez] addresses the situation in between LaDeau and Suarez”).

       In Garza-Juarez, after the initial indictment was filed, the government disclosed a report

to defense counsel describing additional violations that could support indictment on three addi-

tional counts. 992 F.2d at 901. The Government then advised defense counsel that “your client and

his brother will have to plead guilty very quickly or I will consider filing additional charges [based

on the information in the report].” Id.

       The defendants did not plead guilty, and instead filed motions to dismiss the indictment; in

response, the Government sent letters offering a “package deal” under which it would agree not to

file charges if the defendants pled guilty to the initial indictment. Id. at 902. But the package deal

was not just a carrot, it was also a stick: the Government said would it would withdraw the deal if

the defendants proceeded with their motion to dismiss the indictment. Id. at 905.



                                                 13
         Thus, the defendants had three options: They could plead guilty, avoiding the superseding

indictment; they could refuse to plead guilty and withdraw the motion to dismiss, which would

leave the threat of a superseding indictment, but preserve the offer of a package deal; or they could

refuse to plead guilty and pursue their motion to dismiss, which would take the package deal off

the table. They chose option three, and proceeded with their motion to dismiss. Id.

         The Government kept its word and withdrew the package deal. It also filed the superseding

indictment, which the defendants argued amounted to vindictive prosecution. The court found that,

by making an offer conditional on the defendants’ agreement to forgo a protected right (the right

to file a motion to dismiss the indictment), the prosecution viewed the exercise of the protected

right as a burden. From this, the court found the filing of a superseding indictment was presump-

tively vindictive, and considered the threat to withdraw the package deal a “critical fact” that jus-

tified this decision. Id. at 907.

         Again, the general rule is that, because the Government expects pretrial motions to be filed,

the prosecution will not have a “stake” in these motions, because they are not ordinarily burden-

some. In LaDeau, the burden manifested because the pretrial motion to suppress evidence was

successful, the prosecution suffered a “mortal blow,” and it could no longer use that evidence to

bring new charges for the same conduct.5 734 F.3d at 568-69. Garza-Juarez is more fact-specific.

The decision turned on the prosecution’s withdrawal a plea offer that was conditioned on the de-

fendants agreeing to forego their right to bring a pretrial motion. By doing this, the court had a

reason to believe the prosecution viewed an otherwise ordinary pretrial motion as a burden.


5
  In LaDeau, it also mattered that the prosecution did not refile the same charges (because the defendant had success-
fully suppressed the relevant evidence for the prior charges). Generally, a successful motion that only requires the
prosecution to seek a new indictment for the same conduct is not a motion in which the prosecution has a sufficient
stake. See U.S. v. Moon, 513 F.3d 527, 535 (6th Cir. 2008) (“[T]he fact that the government had to return for a super-
seding indictment does not constitute a sufficient stake in deterring Defendant’s exercise of a protected right.”).
                                                         14
       Applying the reasoning of Garza-Juarez, Mr. Hefner would need to show some evidence

that the Government viewed his motion to dismiss the indictment as exceptionally burdensome.

He argues in his objection that because the second charge was brought based on the same facts in

their possession when the first charge was brought, this “clearly shows” the Government was con-

cerned with the pending motion to dismiss [D. 61, p. 12]. This argument goes to the third element

of a vindictive prosecution claim—whether the Government’s conduct was reasonable—and is not

responsive to the question of whether the prosecution viewed his motion as a burden.

       Otherwise, there is nothing to show the Government viewed Mr. Hefner’s exercise of his

right as somehow extraordinary. Although plea bargaining appears to have broken down, Mr. Hef-

ner does not show the Government used his motion to dismiss as a bargaining chip, as the prose-

cution did in Garza-Juarez. And no “mortal blow” of the sort discussed in LaDeau has landed.

Thus, there is no prosecutorial stake in Mr. Hefner’s exercise of his right to file a pretrial motion.

                       ii. Reasonableness

       Even if there was a prosecutorial stake, Mr. Hefner would need to show the Government’s

conduct was unreasonable for the Court to apply a presumption of vindictiveness. Mr. Hefner ar-

gues the Government’s conduct was unreasonable because by September 20, 2018—when the Pre-

trial Services Report was filed—the Government knew he had received the weapon (found in the

car he was driving), had reason to believe he was the owner of the gun and the car (from the August

4 jail phone call), and that there was a charge for aggravated assault (from the Pretrial Services

Report). With these facts in hand, he contends the Government had what it needed to bring a charge

under 18 U.S.C. § 922(n).

       To the contrary, the Court finds the Government conducted itself reasonably in bringing

the Superseding Indictment, for three independent reasons.

                                                 15
         First, the mere possession of facts at the time of the initial indictment that could support a

§ 922(n) charge—viewed with the benefit of hindsight—does not make the Government’s decision

to bring the charge later automatically unreasonable. See U.S. v. Goodwin, 457 U.S. 368, 382

(1982) (“[a]n initial decision should not freeze future conduct”); U.S. v. Branham, 97 F.3d 835,

850 (6th Cir. 1996) (“[A]t the pretrial stage of the proceedings, ‘the prosecutor’s assessment of the

proper extent of prosecution may not have crystallized.’”) (quoting Goodwin, 457 U.S. at 381)).

         It is true that the aggravated assault charge appears on the Pretrial Services Report, but the

report did not provide information on the current status of that charge. At the detention hearing in

December, the Government witness said he “believe[d]” there were some domestic charges pend-

ing, and the prosecutor said there were a number of offenses that were “unknown” [D. 56, pp. 12,

26]. This equivocal language credibly shows that, even in December, the Government did not

know for certain whether the aggravated assault charge was still pending in Sevier County.

         Further, the evidence regarding who owned the gun was not clear at the time the initial

indictment was brought. Count Two of the Superseding Indictment requires the Government to

prove that Mr. Hefner received a firearm, but Count One only requires proof of possession [see D.

1].6 “When received, a firearm is necessarily possessed,” but the converse is not true. Ball v. U.S.,

470 U.S. 856, 862 (1985) (quoting U.S. v. Martin, 732 F.2d 591, 592 (7th Cir. 1984)). The ATF

trace summary shows that Mr. Hefner’s mother, Karen Sayne, had purchased the firearm, casting

doubt on whether Mr. Hefner himself had received the firearm [D. 51-5]. At the detention hearing,

the Government observed Ms. Sayne’s testimony that she was the owner of the gun, which drew



6
  A charge can be brought under § 922(g)(1) against a felon who ships, transports, possesses, or receives a firearm,
but the Government only charged Mr. Hefner with possession in the Indictment [D. 3, 41]. See 18 U.S.C. § 922(g).
On the other hand, someone who is under indictment for a felony cannot be charged federally for possessing a firearm;
the statute requires proof of shipment, transport, or receipt. See id. § 922(n).
                                                         16
its attention back to the August 4, 2018 phone call, where she spoke to Mr. Hefner in a manner

that suggested he owned both the gun and the car [D. 51-8]

       Thus, before the detention hearing, the Government had conflicting evidence: a jail phone

call suggesting Mr. Hefner was the owner of the gun, and a firearm trace summary suggesting it

belonged to Ms. Sayne. The Government’s case only “crystallized” at the detention hearing, when

it was able to judge Ms. Sayne’s credibility. Especially in light of the higher burden for “receipt”

of a firearm under § 922(n), compared to “possession” under § 922(g)(1), the decision to wait in

bringing the former charge was not unreasonable.

       Finally, the difference in the available punishment for the two charges (and whether the

later charge is more punitive than the first) is a relevant consideration in determining whether the

Government’s conduct was reasonable. In LaDeau, the prosecution’s later charge carried a maxi-

mum punishment of twenty years imprisonment, with a mandatory minimum of five; the prior

charge carried a range of zero to ten years. 734 F.3d at 571. Here, it’s the opposite: the available

punishment for Count Two is a maximum of five years, while Count One carries a maximum of

ten years. 18 U.S.C. § 924(a)(1)-(2).

       The Government waited to bring a less punitive charge with a higher burden of proof

against Mr. Hefner until it developed a firmer basis for proving an essential element of the crime

charged. The Court finds the Government conducted itself appropriately in doing so, and therefore

it did not act unreasonably in waiting to bring the charge under § 922(n).

                      iii. Application of Presumption

       Because the Court has found no prosecutorial stake in Mr. Hefner’s exercise of his right to

file a pretrial motion, and because the decision to bring the Superseding Indictment was not un-

reasonable, the Court will not presume that the Government intended to punish Mr. Hefner for

                                                17
exercising his right. Therefore, Mr. Hefner has not shown a “reasonable likelihood of vindictive-

ness” on the part of the Government in this case.

       Nor has Mr. Hefner has not provided any actual evidence that the Government intended to

punish him for filing his motion. Thus, he has not made a claim for vindictive prosecution, in

violation of the Fifth Amendment, and his motion to dismiss the Superseding Indictment is denied.

    IV.     CONCLUSION

       In conclusion, the Court finds that Mr. Hefner has been convicted of a “crime punishable

by imprisonment for a term exceeding one year,” and that he can therefore be charged under 18

U.S.C. § 922(g)(1). In addition, he has not shown a prosecutorial stake in his motion to dismiss,

nor that the Government conducted itself unreasonably in bringing the Superseding Indictment.

For these reasons, Mr. Hefner’s objection [D. 61] is OVERRULED, and the Court ACCEPTS

IN WHOLE the Report and Recommendation of Judge Poplin [D. 59]. Mr. Hefner’s motions to

dismiss the Indictment [D. 30] and the Superseding Indictment [D. 48] are hereby DENIED.

          IT IS SO ORDERED.



                                     ____________________________________________
                                       ______________________________
                                                                    _______________
                                      CHIEF UNITED STATES
                                      CHIEF            STAT TES DISTRICT
                                                                DISTRIICT JUDGE




                                               18
